Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-19 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (US 2011/0059557; cited by Applicant, hereinafter, Yamagishi) in view of Worledge (US 2002/0064004; cited by Applicant) and Apalkov et al. (US 2013/0009260; newly cited, hereinafter, Apalkov).
Regarding claims 1 and 14, Yamagishi discloses a spin torque transfer magnetic random access memory device (Figs. 1 and 6B, ¶ [0162]-[0163]) comprising:
	a substrate 10 (Fig. 1, ¶ [0059]: “semiconductor substrate”);
a first magnetic reference layer 51A1 (Fig. 6B) and a first insulating tunnel barrier 521 (Fig. 6B, ¶ [0162]) on the substrate 10 (¶ [0059], [0163]), 
2 and a second insulating tunnel barrier 522 (Fig. 6B, ¶ [0162]) on the first magnetic reference layer 51A1 and the first insulating tunnel barrier 521 (Fig. 6B), the first and second magnetic reference layers 51A1 / 51A2 (Fig. 6B) each having magnetizations with a direction perpendicular to a major surface of the substrate (Fig. 6B, ¶ [0162]); 
a free magnetic metal layer 53 (Fig. 6B, ¶ [0162]) disposed between the first magnetic reference layer 51A1 (Fig. 6B) and the second magnetic reference layer 51A2 (Fig. 6B); and 
wherein the first magnetic reference layer 51A1 (Fig. 6B) and the first insulating tunnel barrier 521, the free magnetic metal layer 53 (Fig. 6B), and the second magnetic reference layer 51A2 and the second insulating tunnel barrier 522 (Fig. 6B, ¶ [0162]) provide a magnetic tunnel junction (MTJ) (¶ [0008], [0016]: “MTJ structure”) between a pair of electrodes 41/42 (Fig. 6B, ¶[0050], [0055]).
However, Yamagishi does not disclose:
(i) wherein the first magnetic reference layer 51A1 (Fig. 6B) and the first insulating tunnel barrier 521 are combined to form a first magnetic insulating tunnel barrier reference layer having a magnetic insulating material, wherein the magnetic insulating material exhibiting an insulating property at room-temperature; and 
(ii) a second magnetic reference layer 51A2 and a second insulating tunnel barrier 522 (Fig. 6B) are combined to form a second magnetic insulating tunnel barrier reference layer; 
(iii) wherein the free magnetic layer is disposed directly between the first magnetic insulating tunnel barrier reference layer and the second magnetic insulating tunnel barrier 
However, Worledge discloses a dual spin filter tunnel junction memory device (Figs. 1-5, ¶ [0070]), wherein the memory device comprises a first magnetic insulating tunnel barrier reference layer 12 (Figs. 1-5, ¶ [0030]-[0032]) directly adjacent to a free magnetic layer 14 (Figs. 1-5, ¶ [0032]).   Worledge further discloses wherein, the first magnetic insulating tunnel barrier reference layer 12 (Fig. 1) comprises a magnetic insulating material (¶ [0061]: “insulating materials with magnetic properties”) such as cobalt iron oxide (CoFeOx) (¶ [0062]), wherein the magnetic-insulating material exhibiting an insulating property at room-temperature (¶ [0061]: “materials of layers 12, 14 are selected from among insulating materials with no states in bangaps Eg1, Eg2 and with magnetic properties”; ¶ [0061]-[0062] teaches the same magnetic insulating materials as taught by the Applicant).  Regarding the limitation of “a magnetic polarization of at least 50% to reduce switching current,” note that Worledge discloses the same magnetic insulating tunnel barrier materials (¶ [0061]-[0062]), as the Applicant, and Apalkov further discloses that the switching current may be significantly reduced by increasing the magnetic/spin polarization to 80% (¶ [0032]).  Thus, Apalkov shows that the magnetic polarization parameter is considered a result-effective variable in the semiconductor art.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to incorporate the teaching of Worledge into the device of Yamagishi, and combine the first magnetic reference layer and the 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have the first and second magnetic insulating tunnel barrier reference layers have a magnetic polarization of at least 50% to reduce switching current, because such a range would have been obvious to try and considered routine optimization, since Apalkov teaches that the switching current may be significantly reduced by increasing magnetic polarization to 80% (¶ [0032]).  Also note, regarding claimed ranges, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955); and where patentability is said to be based upon particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instant case, the specification does not provide evidence that the claimed range of the magnetic polarization is critical to the invention or yields unexpected results.

a first metal electrode 41 (Fig. 6B, ¶ [0055]) in direct contact with the first magnetic insulating tunnel barrier reference layer 51A1/521 (Fig. 6B); and
a second metal electrode 42 (Fig. 6B, ¶ [0055]) in direct contact with the second magnetic insulating tunnel barrier reference layer 51A2/522 (Fig. 6B); and 
wherein at least one of the first and second metallic electrode 41/42 (Fig. 6B) is non-magnetic (¶ [0055]); and
wherein the first magnetic insulating tunnel barrier reference layer 12 (Fig. 1 of Worledge) comprises cobalt iron oxide (¶ [0062]); and
wherein the free magnetic metal layer 53 (Fig. 6B) comprises CoFeB (¶ [0052]: “Co--Fe--B, ¶ [0152]: “CoFeB layer”);
wherein the free magnetic metal layer 53 (Fig. 6B) comprises alloys and/or multilayers including elements selected from the group consisting of Fe, Ni, Co, Cr, V, Mn, Pd, Pt, B, O, N and combinations thereof (¶ [0052]); and
wherein the first magnetic insulating tunnel barrier reference layer 51A1/521 (Fig. 6B), the free magnetic metal layer 53 (Fig. 6B), and the second magnetic insulating tunnel barrier reference layer 51A2/522 (Fig. 6B) provide a magnetic tunnel junction (MTJ) (¶ [0008], [0016]: “MTJ structure”); and 
wherein the first magnetic insulating tunnel barrier reference layer 51A1/521 (Fig. 6B) is in direct contact with a first side of the free magnetic metal layer 53 (Fig. 6B), and the second 2/522 (Fig. 6B) is in direct contact with a second side of the free magnetic metal layer 53 (Fig. 6B, ¶ [0162]); and
wherein the first magnetic insulating tunnel barrier reference layer 12 (Fig. 1 of Worledge) includes magnetization in a first direction which ranges from 50 emu/cm3 to 600 emu/cm3 (Worledge discloses the same material as the applicant for the first magnetic insulating tunnel barrier reference layer (¶ [0062]), and thus the layer of Worledge is also capable of providing a magnetization within the claimed range); and   
wherein the first magnetic insulating tunnel barrier reference layer 51A1/521 (Fig. 6B) includes magnetization in a first direction (Fig. 6B, ¶ [0162]) and wherein the second magnetic insulating tunnel barrier reference layer 51A2/522 (Fig. 6B) includes magnetization in a second direction opposite the first direction (Fig. 6B, ¶ [0162]); and
wherein the first magnetic insulating tunnel barrier reference layer 51A1/521 (Fig. 6B) is in direct contact with a first side of the free magnetic metal layer 53 (Fig. 6B), and ta non-magnetic insulating tunnel barrier 522 (Fig. 6B) and a magnetic metallic reference layer 51A2 (Fig. 6B) is present on a second side of the free magnetic metal layer 53 (Fig. 6B) opposite the first side of the free magnetic metal layer 53 (Fig. 6B),  the non-magnetic insulating tunnel barrier 522 (Fig. 6B) disposed between magnetic metallic reference layer 51A2 (Fig. 6B) and the free magnetic metal layer 53 (Fig. 6B, ¶ [0162]); and
wherein the first and second magnetic insulating tunnel barrier reference layers (51A1/521 and 51A2/522) (Fig. 6B) are arranged so that their magnetizations are aligned to be anti-parallel (Fig. 6B);
In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955); and where patentability is said to be based upon particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instant case, the specification does not provide evidence that the claimed range of the magnetic polarization is critical to the invention or yields unexpected results.
Regarding claim 23, Worldege further discloses wherein the thickness of the magnetic insulating tunnel barrier layer is 100 Å or less (¶ [0060] = “20 Å”).

Response to Arguments
Applicant's arguments filed December 11, 2020, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis, can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.